DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 filed on August 4, 2022, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022, has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5, and 7-11 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In claim 1, in terms of acting as an element of a power plant for a hybrid-electric propulsion aircraft, the structural relationship between the turbine compressor assembly and the exhaust duct. In other words, the purpose of the turbine compressor assembly as it relates to propulsion for the aircraft is unclear because the turbine compressor assembly 114 shown in Figure 2 would necessarily require an exhaust, in addition to the depicted inlet 120, in order to serve as a means of propulsion for the aircraft. Propulsion performed by a turbine compressor assembly is completely reliant on exhaust gas exiting the aircraft at high speeds. However, per Figure 2, the exhaust duct 116 is not only not connected to the turbine compressor assembly 114, it is separated by a bulkhead 118. Thus the necessary link between the two elements is unclear. Dependent claims 2, 5, and 7-11 fail to cure the deficiency.
Claims 5 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	
Claim 5 recites the “landing gear section” such that is specifically claimed as part of the nacelle body. However, it is unclear if the “power plant section” is also necessarily part of the nacelle body, since it is not otherwise indicated or made clear in the claim language.
Claim 9 recites “wherein the electric motor and the heat motor are connected to a reduction gearbox” which is indefinite, because it is unclear if this recitation relates to the gearbox of claim 1, or whether a new reduction gearbox separate from claim 1 is being claimed. Examiner notes that the recitation appears to relate back to the embodiment of the invention shown in Figure 3, while claim 1 appears to be directed specifically to the embodiment of Figure 2, which is mutually exclusive therefrom.

Allowable Subject Matter
Claims 1-2, 5, and 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647